Citation Nr: 0217643	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  02-03 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, evaluated 20 percent disabling.

2.  Entitlement to an increased rating for a right knee 
disability, evaluated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active service from October 1943 to November 
1945.  

This appeal to the Board of Veterans' Appeals (Board) stems 
from rating actions of a regional office (RO) of the 
Department of Veterans Affairs (VA).  They are described 
below.  


REMAND

In a September 1999 rating decision, the RO, in part, 
confirmed and continued a 20 percent evaluation for the 
veteran's low back disability and the 20 percent evaluation 
for his right knee disability.  The RO also increased the 
rating assigned for osteomyelitis from noncompensable to 20 
percent disabling.  The veteran, by a statement received in 
November 1999, expressed disagreement with the rating 
assigned for osteomyelitis.  The statement of the case, 
issued in March 2002, addressed the issues of increased 
ratings for a low back disability and a right knee 
disability.  The SOC provided governing criteria with 
respect to osteomyelitis and discussed osteomyelitis as a 
manifestation of low back and right knee disabilities.  
However, it did not address the issue of an increased rating 
for osteomyelitis as a disability separate and distinct from 
either the low back disability or the right knee disability.  
The RO has not yet issued a statement of the case with 
respect to the claim for an increased rating for 
osteomyelitis.  When a claimant has expressed timely 
disagreement with a rating decision, it is appropriate for 
the Board to remand that issue to the RO for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

One of the issues certified for appeal is an increased 
rating for a low back disability, classified as lumbosacral 
disc herniation repair.  The disability is evaluated under 
Diagnostic Code 5293 for application to intervertebral disc 
syndrome.  The Board notes that VA's criteria for evaluating 
intervertebral disc syndrome were revised, effective 
September 23, 2002, during the pendency of the veteran's 
appeal.  The RO last processed the claim for an increased 
rating for a low back disability in the March 2002 statement 
of the case.  

The record shows that the veteran has incisional scars of 
the right knee and low back from surgery.  A separate rating 
may be assigned for scars from surgery, if the scars are 
compensable.  Esteban v. Brown, 6 Vet. App. 259 (1994).  The 
Board notes that VA's criteria for evaluating skin 
conditions, including scars, were revised, effective August 
30, 2002, during the pendency of the veteran's appeal.  

Where a law or regulation changes after a claim has been 
filed, but before administrative or judicial review has been 
completed, the version most favorable to the claimant 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  As to claims for increased ratings for conditions 
involving the low back and right knee, the RO has not had 
the opportunity to evaluate either disability under the 
revised rating criteria.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United 
States Court of Appeals for Veterans Claims (Court) held 
that in evaluating a service-connected disability, the Board 
must consider functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 
C.F.R. § 4.45.  VA examinations for the purpose of rating 
the veteran's low back and right knee disabilities do not 
provide sufficient detail with respect to functional loss, 
if any, from weakness, fatigability, incoordination or pain.  
The record before the Board is inadequate for evaluation 
purposes, and further development of the evidence is 
warranted in order to fulfill VA's duty to assist the 
veteran in developing facts pertinent to the claim.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).

In a statement dated in October 1999, the veteran referred 
to an office visit with a Dr. Byrt in Saratoga, New York, in 
August 1999.  The claims folder does not contain records 
from this physician.  As previously noted, VA has a duty to 
assist the veteran in developing facts pertinent to the 
claim.  Littke, supra.


Accordingly, this case is REMANDED for the following:

1.  Inquire of the veteran as to the 
full name and address of Dr. Byrt and 
all dates of treatment.  After the 
veteran has provided the necessary 
release, obtain all indicated records of 
evaluation and treatment.

2.  After obtaining any available 
treatment records, schedule orthopedic, 
rheumatologic and skin examinations to 
determine the nature and extent of low 
back and right knee disabilities.  Each 
examiner must review the entire claims 
folder, including a copy of this remand, 
prior to the examination.  Any indicated 
special studies should be performed and 
all findings reported in detail.  

a.  With respect to the low back 
disability, the examiner's description 
should include whether there is any 
ankylosis of the lumbar spine; and, if 
so, the position in degrees should be 
given.  Report the range of motion of 
the veteran's low back in degrees and 
state the normal range of motion of the 
lumbar spine.  Further, indicate whether 
there is any muscle spasm on extreme 
forward bending; loss of lateral motion; 
abnormal mobility on forced motion; 
listing of whole spine to opposite side; 
or positive Goldthwaite's sign.  Also, 
report whether there are recurring 
attacks of intervertebral disc syndrome, 
with intermittent relief, or persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to site of diseased disc, 
little intermittent relief.  As well, 
state whether intervertebral disc 
syndrome is productive of incapacitating 
episodes, and if so, whether any of the 
following patterns of incapacitating 
episodes are manifested:  incapacitating 
episodes having a total duration of at 
least two weeks but less than four weeks 
during the past 12 months; 
incapacitating episodes having a total 
duration of at least four weeks but less 
than six weeks during the past 12 
months; or incapacitating episodes 
having a total duration of at least six 
weeks during the past 12 months.  

With respect to the right knee, describe 
whether there are any findings of 
subluxation, instability, locking or 
swelling.  Any instability in the knee 
should be described as mild, moderate or 
severe.  Indicate whether there is any 
ankylosis of the right knee; and, if so, 
the position in degrees should be given.  
If there is limitation of motion, the 
ranges of motion should be given in 
degrees for the knee.  For VA purposes, 
normal flexion is to 140 degrees and 
normal extension is to 0 degrees.  

With respect to the low back and right 
knee, determine whether the lumbar spine 
or right knee exhibits weakened 
movement, excess fatigability, or 
incoordination; and, if feasible, these 
determinations should be expressed in 
terms of additional range of motion loss 
or favorable or unfavorable ankylosis 
(which should be expressed in degrees) 
due to any weakened movement, excess 
fatigability, or incoordination.  

Express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the low back or 
right knee is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be portrayed 
in terms of additional range of motion 
loss or favorable or unfavorable 
ankylosis (which should be expressed in 
degrees) due to pain on use or during 
flare-ups.  

b.  The veteran should be afforded a 
rheumatologic examination to determine 
the nature and extent of any 
osteomyelitis now present.  Any current 
findings of discharging sinus or active 
infection should be recorded.  Report 
whether the veteran has definite 
involucrum or sequestrum, with or 
without discharging sinus.  It should be 
noted whether there are frequent 
episodes of osteomyelitis, with 
constitutional symptoms.  Any 
constitutional symptoms of osteomyelitis 
should be recorded.  

c.  The veteran should be afforded an 
examination of incisional scars of the 
low back and right knee.  Describe 
whether scars are poorly nourished with 
repeated ulceration, or whether scars 
are tender and painful on objective 
demonstration.  As well, state whether 
scars are superficial, without 
underlying soft tissue damage, or 
whether they are unstable, involving 
frequent loss of covering of skin over 
the scar.  

3.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record and take adjudicative action.  
With respect to the claims of increased 
ratings for a low back disability and a 
right knee disability, such adjudication 
should be undertaken in accordance with 
the guidance expressed by the Court in 
DeLuca, supra.  If any benefit sought on 
appeal is not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
provided an opportunity for response.  
The supplemental statement of the case 
should cite and comment on the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 
with respect to the issues of increased 
ratings for a low back disability and a 
right knee disability.

4.  Further, after undertaking any 
necessary notice or development, the RO 
should issue a statement of the case on 
the issue of an increased rating for 
osteomyelitis.  Notify the veteran and 
his representative of the time within 
which the veteran must respond in order 
to secure appellate review.  Allow an 
appropriate period for response.  The 
veteran and his representative are 
reminded that to obtain appellate review 
of any matter not currently in appellate 
status, a timely appeal must be 
perfected.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until notified.  
The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




